DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 8,903,488. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards a method for synchronizing application of treatment signals with a cardiac rhythm, comprising: a memory that receives and stores a synchronization signal indicating that a predetermined phase of a cardiac rhythm of a patient has started; and a synchronization module coupled to the memory and operable to prevent a medical treatment device from applying a treatment signal to a patient when the stored synchronization signal is determined to be erroneous.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No 2008/0146934 granted to Czygan et al (hereinafter “Czygan”) in view of U.S. Patent Application Publication No 2003/0135242 granted to Mongeon et al (hereinafter “Mongeon”). 
In reference to claims 1, 12-14, and 18, Czygan discloses an implantable medical system with an acoustic sensor to measure mitral blood flow and describes a memory that receives and stores a signal indicating a phase of cardiac rhythm of a patient has started and a module coupled to the memory as "referring to Figure 2, the pacer 10 may also include a memory circuit 52 that is coupled to the control unit 50 over a suitable data/address bus. This memory circuit 52 allows certain control parameters, used by the control unit 50 in controlling the operation of the pacemaker 10" [0070]. He further describes a module operable to prevent a medical treatment device from applying a treatment signal to a patient as “during the time that either an atrial stimulation pulse or ventricular stimulation pulse is being delivered to the heart, the corresponding sensing stage A-SENS 46, RV-SENSE 48, and/or LV-SENSE 60, is typically disabled by way of a blanking signal presented to these amplifiers from the control unit 50” [0067]. Czygan, however, fails to describe where the blanking period occurs as a result of an erroneous signal. Mongeon discloses a heart medical device where the blanking period is extended if another pulse is received during the blanking period as “the device initiates a blanking period 411…the purpose of this blanking period is to prevent the device from sensing the pacing output pulse. An abort and reset period 413 is initiated upon termination of the blanking period 411,” [0037] where if an event is sensed during that period, the shock will not be delivered. The adjustment of the duration of the blanking period is disclosed by Mongeon, by describing where the blanking period is programmable between 100 and 425 milliseconds and further where an extension of this period may be initiated if an event is sensed [e.g. 0037].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Czygan to include event sensing during a blanking period, since such a modification would provide the predictable results of preventing stimulation if the treatment signal has been deemed to be improper. 
In reference to claims 2 and 3, Czygan discloses the system of claim 1, but fails to describe extending the blanking period when a new signal is received before the blanking period expires. Mongeon discloses a heart medical device where the blanking period is extended if another pulse is received during the blanking period as “the device initiates a blanking period 411…the purpose of this blanking period is to prevent the device from sensing the pacing output pulse. An abort and reset period 413 is initiated upon termination of the blanking period 411,” [0037] where if an event is sensed during that period, the shock will not be delivered. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Czygan with the extended blanking period as taught by Mongeon, since such a modification would provide the predictable results of preventing the sensing of a pulse in order to allow for safe delivery of the treatment signal.
In reference to claims 4-6, 9, and 15, Czygan discloses a system for treating signals associated with cardiac rhythm as well as starting a blanking period after receiving the signal as “during the time that either an atrial stimulation pulse or ventricular stimulation pulse is being delivered to the heart, the corresponding sensing stage A-SENS 46, RV-SENSE 48, and/or LV-SENSE 60, is typically disabled by way of a blanking signal presented to these amplifiers from the control unit 50.” [0067]. Czygan, however, fails to describe controlling the medical treatment device to apply a first signal and afterwards prevent the device from applying a subsequent signal. Mongeon discloses a heart medical device where the blanking period is extended if another pulse is received during the blanking period and describes this as “simultaneous with delivery of the pacing pulse 408, the device initiates a blanking period 411…an abort and reset period 413 programmable between 3 and 560 ms is initiated upon termination of the blanking period 411” [0037]. He further describes where a new blanking period is started in response to a signal received by a memory as “intervals defined by pacer timing/control circuitry include atrial and ventricular pacing escape intervals, the refractory periods during which sensed P-waves and R-waves are ineffective…the durations of these intervals are determined by microprocessor 224 in response to stored data in memory 226 and are communicated to circuitry 212" [0025]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Czygan with the pause between stimulation pulses as taught by Mongeon, since such a modification would provide the predictable results of preventing a stimulation if the blanking period has not expired in order to prevent excess treatment signals to be sent.
In reference to claim 7, Czygan discloses a system for treating signals associated with cardiac rhythm but fails to describe where the module controls the treatment device to apply a first treatment signal after waiting a predetermined time period. Mongeon discloses a heart medical device and describes “delivery of pacing pulse 406 and triggering R-wave 410 causes a delay in the occurrence of the next subsequent R-wave 412 until after expiration of the blanking period 411 as well as the abort and reset period 413” [0038]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Czygan with the pause between stimulation pulses as taught by Mongeon, since such a modification would provide the predictable results of preventing a stimulation if the blanking period has not expired in order prevent excess treatment. 
In reference to claims 8 and 16, Czygan discloses a system for treating signals associated with cardiac rhythm but fails to describe where the module controls the medical treatment device to apply at least one IRE pulse as the first treatment signal. Mongeon discloses a heart medical device and describes “on sensing an R-wave 412 within the shock synchronization period 415, the device delivers an atrial cardioversion pulse 416 safely outside the refractory period of R-wave 410" [0038]. He also describes this as “the device might alternatively deliver a series of two or more ventricular pacing pulses at the defined escape interval prior to initiating the synchronization interval" [0046]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Czygan with a device that applies pulses as the first treatment signal as taught by Mongeon, since such a modification would provide the predictable results of applying shocks during a certain period of the cardiac cycle in order to ensure that improper stimulation does not occur and thereby protect patient safety. 
In reference to claim 10, Czygan discloses where the memory receives the signal for each occurrence of an R-wave from a cardiac device as “control unit 50 is connected to sensing stages…signals of sensing stages are generated each that a P-wave or an R-wave is sensed within the heart 12” [0066]. 
in reference to claims 11 and 17, Czygan discloses a system for treating signals associated with cardiac rhythm as well as starting a blanking period after receiving the signal as “during the time that either an atrial stimulation pulse or ventricular stimulation pulse is being delivered to the heart, the corresponding sensing stage A-SENS 46, RV-SENSE 48, and/or LV-SENSE 60, is typically disabled by way of a blanking signal presented to these amplifiers from the control unit 50.” [0067]. Czygan, however, fails to describe controlling the medical treatment device to apply a first signal and afterwards prevent the device from applying a subsequent signal and extending the blanking period when a new signal is received before the blanking period expires. Mongeon discloses a heart medical device where the blanking period is extended if another pulse is received during the blanking period as “simultaneous with delivery of the pacing pulse 408, the device initiates a blanking period 411…an abort and reset period 413 programmable between 3 and 560 ms is initiated upon termination of the blanking period 411” [0037]. He further describes where a new blanking period is started in response to a signal received by a memory as “intervals defined by pacer timing/control circuitry include atrial and ventricular pacing escape intervals…the durations of these intervals are determined by microprocessor 224 in response to stored data in memory 226 and are communicated to circuitry 212" [0025]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Czygan with the pause between stimulation pulses as taught by Mongeon, since such a modification would provide the predictable results of preventing a stimulation if the blanking period has not expired in order prevent excess treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792